Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-9-2007

USA v. Votta
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4441




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Votta" (2007). 2007 Decisions. Paper 1795.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1795


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-82                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-4441


                           UNITED STATES OF AMERICA

                                            v.

                                    JOSEPH VOTTA,
                                               Appellant


                    On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                               (D.C. Civ. No. 05-CR-0009)
                    District Judge: Honorable Christopher C. Conner


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                December 21, 2006


                    Before: Barry, Ambro and Fisher, Circuit Judges.

                                 (Filed January 9, 2007)


                                        OPINION


PER CURIAM

       Joseph Votta appeals from an order of the United States District Court for the

Middle District of Pennsylvania, denying his motion to transfer jurisdiction over his


                                            1
supervised release. Votta cites 18 U.S.C. § 3605 as authority for his motion, which

provides in pertinent part:

       A court, after imposing sentence, may transfer jurisdiction over a . . . person
       on supervised release to the district court for any other district to which the
       person . . . is permitted to proceed, with the concurrence of such court.

The District Court denied relief because it appeared that the United States District Court

for the District of Arizona did not concur with Votta’s request for a transfer.

       On appeal, Votta argues that the District Court erred in denying his request

because the Probation Officer for the United States Probation Office for the United States

District Court for the District of Arizona did not conduct a proper investigation before

denying his request, and because it is not clear whether the United States District Court

for the District of Arizona (apart from the Probation Officer) concurred in the transfer of

jurisdiction.

       Attached to Votta’s brief is a letter from R. Scott Stipe, Senior U.S. Probation

Officer, written on letterhead for the United States District Court for the District of

Arizona, Probation Office, which gives the reasons for denying the relocation request. It

is clear that the Probation Officer’s response was as an agent of the court. See United

States v. Nash, 438 F.3d 1302, 1305 (11th Cir. 2006) (“[W]here the court makes the

determination of whether a defendant must abide by a condition, . . . it is permissible to

delegate to the probation officer the details of where and when the condition will be

satisfied.”), quoting United States v. Stephens, 424 F.3d 876, 880 (9th Cir. 2005).

Because the statute requires the concurrence of the transferee court; 18 U.S.C. § 3605; see

                                              2
also United States v. Ohler, 22 F.3d 857, 858-59 (9th Cir. 1994); and because the

transferee court here indicated that it did not concur, the District Court lacked the

authority to grant Votta’s motion. We therefore will affirm the District Court’s order.




                                              3